      Case
       Case1:21-cv-01511-JMC
            1:21-cv-01511-JMC Document
                               Document1-2
                                        2 Filed
                                           Filed06/17/21
                                                 06/17/21 Page
                                                           Page
                                                       E-FILED;  11ofof19
                                                                        19 County Circuit Court
                                                                Baltimore
                                               Docket: 6/2/2021 2:50 PM; Submission: 6/2/2021 2:50 PM




ROBIN ESPOSITO                                •     IN THE
3206 Tartarian Court
Halethorpe, Mar)land 21227                    •     CIRCUIT COURT

             Plaintiff,                       •     FOR

V.                                            •     BALTIMORE COUNTY

ARBUTUS WALMART SUPERCENTER                                     C-03-CV-21-001691
3601 Washington Boulevard                           Case No.:
Arbutus, Maryland 21227

       Serve on:
       The Corporation Trust, Inc.
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093

and

WALMART STORES-EAST,LP
702 SW 8th Street
Bentonville, Arkansas 72716-0555

      Serve on:
      The Corporation Trust, Inc.
      2405 York Road, Suite 201
      Lutherville Timonium, Maryland 21093

and

WALMART,INC.
701 South Walden Boulevard
Bentonville, Arkansas 72716

      Serve on:
      The Corporation Trust, Inc.
      2405 York Road, Suite 201
      Lutherville Timonium, Maryland 21093

and

WALMART ASSOCIATES,INC.
702 SW 8th Street
Bentonville, Arkansas 72716-0555
          Case
           Case1:21-cv-01511-JMC
                1:21-cv-01511-JMC Document
                                   Document1-2
                                            2 Filed
                                               Filed06/17/21
                                                     06/17/21 Page
                                                               Page22ofof19
                                                                          19




          Serve on:
          The Corporation Trust, Inc.
          2405 York Road, Suite 201
          Lutherville Timonium, Maryland 21093

    and

    WALMART CLAIMS SERVICES,INC.
    702 SW 8th Street
    Bentonville, Arkansas 72716-0555

          Serve on:
          The Corporation Trust, Inc.
          2405 York Road, Suite 201
          Lutherville Timonium, Maryland 21093

    and

    WAL-MART.COM USA,LLC
-   7000 Marina Boulevard
    Brisbane, California 94005

          Serve on:
          The Corporation Trust, Inc.
          2405 York Road, Suite 201
          Lutherville Timonium, Maryland 21093

    and

    WAL-MART REAL ESTATE BUSINESS TRUST
    702 SW 8th Street
    Bentonville, Arkansas 72716-0555

          Serve on:
          The Corporation Trust, Inc.
          2405 York Road, Suite 201
          Lutherville Timonium, Maryland 21093

    and

    WAL-MART REALTY COMPANY
    702 SW 8th Street
    Bentonville, Arkansas 72716-0555
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page33ofof19
                                                                       19




        Serve on:
        The Corporation Trust, Inc.
        2405 York Road, Suite 201
        Lutherville Timonium, Maryland 21093

and

WALMART STARCO,LLC
702 SW 8th Street
Bentonville, Arkansas 72716-0555

       Serve on:
       The Corporation Trust, Inc.
       2405 York Road, Suite 201
       Lutherville Timonium, Maryland 21093

                       Defendants.



                                          COMPLAINT

        COMES NOW Robin Esposito, Plaintiff, by counsel, Steven H. Heisler, Esquire and the

Law Offices of Steven H. Heisler, and sues Arbutus Walmart Supercenter, Walmart Stores East, LP,

Walmart, Inc., Walmart Associates, Inc., Walmart Claims Services, Inc., Wal-Mart.com USA,

LLC, Wal-Mart Real Estate Business Trust, Wal-Mart Realty Company and Walmart Starco, LLC,

the Defendants, and states as follows:

        1.     Plaintiff, Robin Esposito (hereinafter "Esposito"), is a resident of Baltimore County

in the State of Maryland.

•      2.      Defendant, Walmart Supercenter (hereinafter "Supercenter"), is the owner and/or

lessor/lessee of the property and/or premises where the incident described below occurred and

conducts business in Arbutus, Maryland, wherein venue is asserted.

       3.      Defendant, Wal-Mart Stores East, LP (hereinafter "Walmart Stores"), is the owner

and/or lessor/lessee of the property and/or premises where the incident described below occurred
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page44ofof19
                                                                       19




and conducts business in Arbutus, Maryland, wherein venue is asserted.

       4.     Defendant, Wal-Mart, Inc. (hereinafter "Walmart, Inc."), is the owner and/or

lessor/lessee of the property and/or premises where the incident described below occurred and

conducts business in Arbutus, Maryland, wherein venue is asserted.

       5.     Defendant, Walmart Associates, Inc.(hereinafter "Associates"), is the owner and/or

lessor/lessee of the property and/or premises where the incident described below occurred and

conducts business in Arbutus, Maryland, wherein venue is asserted.

       6.     Defendant, Walmart Claims Services, Inc. (hereinafter "Claims Services"), is the

owner and/or lessor/lessee of the property and/or premises where the incident described below

occurred and conducts business in Arbutus, Maryland, wherein venue is asserted.

       7.     Defendant, Wal-Mart.com USA, LLC (hereinafter "Wal-Mart.com"), is the owner

and/or lessor/lessee of the property and/or premises where the incident described below occurred

and conducts business in Arbutus, Maryland, wherein venue is asserted.

       8.     Defendant, Wal-Mart Real Estate Business Trust (hereinafter "Business Trust"), is

the owner and/or lessor/lessee of the property and/or premises where the incident described

below occurred and conducts business in Arbutus, Maryland, wherein venue is asserted.

       9.     Defendant, Wal-Mart Realty Company (hereinafter "Realty"), is the owner and/or

lessor/lessee of the property and/or premises where the incident described below occurred and

conducts business in Arbutus, Maryland, wherein venue is asserted.

       10.    Defendant, Walmart Starco, Inc. (hereinafter "Starco"), is the owner and/or

lessor/lessee of the property and/or premises where the incident described below occurred and

conducts business in Arbutus, Maryland, wherein venue is asserted.
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page55ofof19
                                                                       19




        11.     The incident herein described occurred at the Arbutus Walmart Supercenter

located at 3601 Washington Boulevard, Arbutus, Maryland 21227.

        12.     On or about July 12, 2018, Plaintiff Esposito was walking at or near the self-serve

water station when she slipped on water and fell, causing her to sustain serious, painful, disabling

and permanent injuries in and about the head, body and limbs.

                                     COUNT I — NEGLIGENCE
                           Robin Esposito v. Aberdeen Walmart Supercenter

        13.     Plaintiff hereby incorporates paragraphs 1-12 as though full set forth herein

        14.     Defendant Supercenter, through their agents, servants and employees, owed a duty

to Plaintiff Esposito as well as all other business invitees, to maintain the premises in a reasonable

safe condition and protect Plaintiff and other invitees against injury caused by unreasonable risk,

which Plaintiff and others like her, by exercising ordinary care, would not discover.

        15.     Defendant Supercenter, through their agents, servants and employees, had a further

duty to inspect the floors to make certain that it was in good condition and did not present a

danger to business invitees of the establishment.

        16.    Defendant Supercenter, through their agents, servants and employees, knew or

should have known that the existing condition of water on the floor in a commonly traveled area

would pose a risk of injury to PlaintiffEsposito, as well as to other invitees ofthe establishment.

        17.    Defendant Supercenter, through their agents, servants and employees, breached its

duty to Plaintiff by: (a) failing to keep and maintain the premises in a safe and reasonable

manner;(b)failing to prudently observe and identify the existing condition and the danger it may

cause; (c) failing to post proper and legible notices, disclosures or disclaimers in the area

adjacent to the site ofthe accident; and (d) being otherwise careless, negligent and reckless.

        18.    As a direct and proximate result of this breach of duty on the part of Defendant
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page66ofof19
                                                                       19




Supercenter, through its agents, servants and employees, Plaintiff Esposito was caused to suffer

serious, painful, disabling, and permanent bodily injuries in and about the head, body and limbs;

has been caused, and will be caused in the future, to suffer great physical pain, mental anguish

and injuries to her nerves and nervous system; has been caused, and will continue to be caused in

the future, to incur great medical expenses for the care and treatment of her injuries and wounds;

has been caused, and will continue to be caused in the future, to be precluded from engaging in

and attending to her normal employment, activities, duties and pursuits; has been caused, and

will continue to be caused in the future, to expend great sums of money for other expenses

incidental to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured,

and damaged, now and in the future indeterminately.

       19. Plaintiff Esposito further avers that none of her losses, damages or injuries is due to

any contributory negligence on her part.

       WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Stare°, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS($75,000.00)in compensatory damages.

                                    COUNT II— NEGLIGENCE
                              Robin Esposito v. Walmart Stores East,LP

       20.    Plaintiff hereby incorporates paragraphs 1-19 as though full set forth herein.

       21.    Defendant Walmart Stores, through their agents, servants and employees, owed a

duty to Plaintiff Esposito as well as all other business invitees, to maintain the premises in a

reasonable safe condition and protect Plaintiff and other invitees against injury caused by

unreasonable risk, which Plaintiff and others like her, by exercising ordinary care, would not
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page77ofof19
                                                                       19




discover.

       22.     Defendant Walmart Stores, through their agents, servants and employees, had a

further duty to inspect the floors to make certain that it was in good condition and did not present

a danger to business invitees of the establishment.

       23. Defendant Walmart Stores, through their agents, servants and employees, knew or

should have known that the existing condition of water on the floor in a commonly traveled area

would pose a risk ofinjury to Plaintiff Esposito, as well as to other invitees ofthe establishment.

       24.     Defendant Walmart Stores, through their agents, servants and employees, breached

its duty to Plaintiff by: (a) failing to keep and maintain the premises in a safe and reasonable

manner;(b)failing to prudently observe and identify the existing condition and the danger it may

cause; (c) failing to post proper and legible notices, disclosures or disclaimers in the area

adjacent to the site of the accident; and (d) being otherwise careless, negligent and reckless.

       25.     As a direct and proximate result of this breach of duty on the part of Defendant

Walmart Stores through its agents, servants and employees, Plaintiff Esposito was caused to suffer

serious, painful, disabling, and permanent bodily injuries in and about the head, body and limbs;

has been caused, and will be caused in the future, to suffer great physical pain, mental anguish

and injuries to her nerves and nervous system; has been caused, and will continue to be caused in

the future, to incur great medical expenses for the care and treatment of her injuries and wounds;

has been caused, and will continue to be caused in the future, to be precluded from engaging in

and attending to her normal employment, activities, duties and pursuits; has been caused, and

will continue to be caused in the future, to expend great sums of money for other expenses

incidental to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured,

and damaged, now and in the future indeterminately.
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page88ofof19
                                                                       19




        26.     Plaintiff Esposito further avers that none of her losses, damages or injuries is due

to any contributory negligence on her part.

        WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Starco, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00)in compensatory damages.

                                       COUNT III — NEGLIGENCE
                                      Robin Esposito v. Walmart,Inc.

        27.     Plaintiff hereby incorporates paragraphs 1-26 as though full set forth herein.

        28.     Defendant Walmart, Inc., through their agents, servants and employees, owed a duty

to Plaintiff Esposito as well as all other business invitees, to maintain the premises in a reasonable

safe condition and protect Plaintiff and other invitees against injury caused by unreasonable risk,

which Plaintiff and others like her, by exercising ordinary care, would not discover.

        29.     Defendant Walmart, Inc., through their agents, servants and employees, had a

further duty to inspect the floors to make certain that it was in good condition and did not present

a danger to business invitees of the establishment.

        30.     Defendant Walmart, Inc., through their agents, servants and employees, knew or

should have known that the existing condition of water on the floor in a commonly traveled area

would pose a risk ofinjury to Plaintiff Esposito, as well as to other invitees of the establishment.

        31.     Defendant Walmart, Inc., through their agents, servants and employees, breached its

duty to Plaintiff by: (a) failing to keep and maintain the premises in a safe and reasonable

manner;(b)failing to prudently observe and identify the existing condition and the danger it may

cause; (c) failing to post proper and legible notices, disclosures or disclaimers in the area
        Case
         Case1:21-cv-01511-JMC
              1:21-cv-01511-JMC Document
                                 Document1-2
                                          2 Filed
                                             Filed06/17/21
                                                   06/17/21 Page
                                                             Page99ofof19
                                                                        19




adjacent to the site of the accident; and (d) being otherwise careless, negligent and reckless.

        32.     As a direct and proximate result of this breach of duty on the part of Defendant

Walmart, Inc., through its agents, servants and employees, Plaintiff Esposito was caused to suffer

serious, painful, disabling, and permanent bodily injuries in and about the head, body and limbs;

has been caused, and will be caused in the future, to suffer great physical pain, mental anguish

and injuries to her nerves and nervous system; has been caused, and will continue to be caused in

the future, to incur great medical expenses for the care and treatment of her injuries and wounds;

has been caused, and will continue to be caused in the future, to be precluded from engaging in

and attending to her normal employment, activities, duties and pursuits; has been caused, and

will continue to be caused in the future, to expend great sums of money for other expenses

incidental to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured,

and damaged, now and in the future indeterminately.

        33.     Plaintiff Esposito further avers that none of her losses, damages or injuries is due

to any contributory negligence on her part.

        WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Starco, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00)in compensatory damages.

                                     COUNT IV — NEGLIGENCE
                                Robin Esposito v. Walmart Associates,Inc.

        34.     Plaintiff hereby incorporates paragraphs 1-33 as though full set forth herein

        35.     Defendant Associates, through their agents, servants and employees, owed a duty to

Plaintiff Esposito as well as all other business invitees, to maintain the premises in a reasonable safe
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page10
                                                                 10ofof19
                                                                        19




condition and protect Plaintiff and other invitees against injury caused by unreasonable risk, which

Plaintiff and others like her, by exercising ordinary care, would not discover.

        36.     Defendant Associates, through their agents, servants and employees, had a further

duty to inspect the floors to make certain that it was in good condition and did not present a

danger to business invitees ofthe establishment.

        37.     Defendant Associates, through their agents, servants and employees, knew or should

have known that the existing condition of water on the floor in a commonly traveled area would

pose a risk ofinjury to Plaintiff Esposito, as well as to other invitees ofthe establishment.

        38.     Defendant Associates, through their agents, servants and employees, breached its

duty to Plaintiff by: (a) failing to keep and maintain the premises in a safe and reasonable

manner;(b)failing to prudently observe and identify the existing condition and the danger it may

cause; (c) failing to post proper and legible notices, disclosures or disclaimers in the area

adjacent to the site of the accident; and (d) being otherwise careless, negligent and reckless.

       39.      As a direct and proximate result of this breach of duty on the part of Defendant

Associates, through its agents, servants and employees, Plaintiff Esposito was caused to suffer

serious, painful, disabling, and permanent bodily injuries in and about the head, body and limbs;

has been caused, and will be caused in the future, to suffer great physical pain, mental anguish

and injuries to her nerves and nervous system; has been caused, and will continue to be caused in

the future, to incur great medical expenses for the care and treatment of her injuries and wounds;

has been caused, and will continue to be caused in the future, to be precluded from engaging in

and attending to her normal employment, activities, duties and pursuits; has been caused, and

will continue to be caused in the future, to expend great sums of money for other expenses

incidental to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured,
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page11
                                                                 11ofof19
                                                                        19




and damaged, now and in the future indeterminately.

        40. Plaintiff Esposito further avers that none of her losses, damages or injuries is due to

any contributory negligence on her part.

        WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter,.Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Starco, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00) in compensatory damages.

                                      COUNT V — NEGLIGENCE
                             Robin Esposito v. Walmart Claims Services,Inc.

       41.      Plaintiff hereby incorporates paragraphs 1-40 as though full set forth herein

       42.      Defendant Claims Services, through their agents, servants and employees, owed a

duty to Plaintiff Esposito as well as all other business invitees, to maintain the premises in a

reasonable safe condition and protect Plaintiff and other invitees against injury caused by

unreasonable risk, which Plaintiff and others like her, by exercising ordinary care, would not

discover.

       43.      Defendant Claims Services, through their agents, servants and employees, had a

further duty to inspect the floors to make certain that it was in good condition and did not present

a danger to business invitees of the establishment.

       44.     Defendant Claims Services, through their agents, servants and employees, knew or

should have known that the existing condition of water on the floor in a commonly traveled area

would pose a risk ofinjury to Plaintiff Esposito, as well as to other invitees ofthe establishment.

       45.     Defendant Claims Services, through their agents, servants and employees, breached

its duty to Plaintiff by: (a) failing to keep and maintain the premises in a safe and reasonable
      Case
       Case1:21-cv-01511-JMC
            1:21-cv-01511-JMC Document
                               Document1-2
                                        2 Filed
                                           Filed06/17/21
                                                 06/17/21 Page
                                                           Page12
                                                                12ofof19
                                                                       19




manner;(b)failing to prudently observe and identify the existing condition and the danger it may

cause; (c) failing to post proper and legible notices, disclosures or disclaimers in the area

adjacent to the site of the accident; and (d) being otherwise careless, negligent and reckless.

       46.     As a direct and proximate result of this breach of duty on the part of Defendant

Claims Services, through its agents, servants and employees,Plaintiff Esposito was caused to suffer

serious, painful, disabling, and permanent bodily injuries in and about the head, body and limbs;

has been caused, and will be caused in the future, to suffer great physical pain, mental anguish

and injuries to her nerves and nervous system; has been caused, and will continue to be caused in

the future, to incur great medical expenses for the care and treatment of her injuries and wounds;

has been caused, and will continue to be caused in the future, to be precluded from engaging in

and attending to her normal employment, activities, duties and pursuits; has been caused, and

will continue to be caused in the future, to expend great sums of money for other expenses

incidental to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured,

and damaged, now and in the future indeterminately.

       47. Plaintiff Esposito further avers that none of her losses, damages or injuries is due to

any contributory negligence on her part.

       WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Starco, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS($75,000.00)in compensatory damages.

                                    COUNT VI— NEGLIGENCE
                              Robin Esposito v. Wal-Mart.com USA,LLC

       48.    Plaintiff hereby incorporates paragraphs 1-47 as though full set forth herein
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page13
                                                                 13ofof19
                                                                        19




        49.     Defendant Wal-Mart.com, through their agents, servants and employees, owed a

duty to Plaintiff Esposito as well as all other business invitees, to maintain the premises in a

reasonable safe condition and protect Plaintiff and other invitees against injury caused by

unreasonable risk, which Plaintiff and others like her, by exercising ordinary care, would not

discover.

        50.     Defendant Wal-Mart.com, through their agents, servants and employees, had a

further duty to inspect the floors to make certain that it was in good condition and did not present

a danger to business invitees of the establishment.

        51.     Defendant Wal-Mart.com, through their agents, servants and employees, knew or

should have known that the existing condition of water on the floor in a commonly traveled area

would pose a risk of injury to Plaintiff Esposito, as well as to other invitees ofthe establishment.

       52.     Defendant Wal-Mart.com, through their agents, servants and employees, breached

its duty to Plaintiff by: (a) failing to keep and maintain the premises in a safe and reasonable

manner;(b)failing to prudently observe and identify the existing condition and the danger it may

cause; (c) failing to post proper and legible notices, disclosures or disclaimers in the area

adjacent to the site ofthe accident; and (d)being otherwise careless, negligent and reckless.

       53.     As a direct and proximate result of this breach of duty on the part of Defendant

Wal-Mart.com, through its agents, servants and employees, Plaintiff Esposito was caused to suffer

serious, painful, disabling, and permanent bodily injuries in and about the head, body and limbs;

has been caused, and will be caused in the future, to suffer great physical pain, mental anguish

and injuries to her nerves and nervous system; has been caused, and will continue to be caused in

the future, to incur great medical expenses for the care and treatment of her injuries and wounds;

has been caused, and will continue to be caused in the future, to be precluded from engaging in
      Case
       Case1:21-cv-01511-JMC
            1:21-cv-01511-JMC Document
                               Document1-2
                                        2 Filed
                                           Filed06/17/21
                                                 06/17/21 Page
                                                           Page14
                                                                14ofof19
                                                                       19




and attending to her normal employment, activities, duties and pursuits; has been caused, and

will continue to be caused in the future, to expend great sums of money for other expenses

incidental to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured,

and damaged, now and in the future indeterminately.

        54. Plaintiff Esposito further avers that none of her losses, damages or injuries is due to

any contributory negligence on her part.

        WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Stare°, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS($75,000.00)in compensatory damages.

                                   COUNT VII— NEGLIGENCE
                        Robin Esposito v. Wal-Mart Real Estate Business Trust

        55.    Plaintiff hereby incorporates paragraphs 1-54 as though full set forth herein

       56.     Defendant Business Trust, through their agents, servants and employees, owed a

duty to Plaintiff Esposito as well as all other business invitees, to maintain the premises in a

reasonable safe condition and protect Plaintiff and other invitees against injury caused by

unreasonable risk, which Plaintiff and others like her, by exercising ordinary care, would not

discover.

       57.     Defendant Business . Trust, through their agents, servants and employees, had a

further duty to inspect the floors to make certain that it was in good condition and did not present

a danger to business invitees ofthe establishment.

       58.     Defendant Business Trust, through their agents, servants and employees, knew or

should have known that the existing condition of water on the floor in a commonly traveled area
      Case
       Case1:21-cv-01511-JMC
            1:21-cv-01511-JMC Document
                               Document1-2
                                        2 Filed
                                           Filed06/17/21
                                                 06/17/21 Page
                                                           Page15
                                                                15ofof19
                                                                       19




would pose a risk ofinjury to Plaintiff Esposito, as well as to other invitees ofthe establishment.

       59.     Defendant Business Trust, through their agents, servants and employees, breached

its duty to Plaintiff by: (a) failing to keep and maintain the premises in a safe and reasonable

manner;(b)failing to prudently observe and identify the existing condition and the danger it may

cause; (c) failing to post proper and legible notices, disclosures or disclaimers in the area

adjacent to the site ofthe accident; and (d) being otherwise careless, negligent and reckless.

       60.     As a direct and proximate result of this breach of duty on the part of Defendant

Business Trust, through its agents, servants and employees, Plaintiff Esposito was caused to suffer

serious, painful, disabling, and permanent bodily injuries in and about the head, body and limbs;

has been caused, and will be caused in the future, to suffer great physical pain, mental anguish

and injuries to her nerves and nervous system; has been caused, and will continue to be caused in

the future, to incur great medical expenses for the care and treatment of her injuries and wounds;

has been caused, and will continue to be caused in the future, to be precluded from engaging in

and attending to her normal employment, activities, duties and pursuits; has been caused, and

will continue to be caused in the future, to expend great sums of money for other expenses

incidental to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured,

and damaged, now and in the future indeterminately.

       61. Plaintiff Esposito further avers that none of her losses, damages or injuries is due to

any contributory negligence on her part.

       WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Starco, LLC in excess of SEVENTY-FIVE THOUSAND
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page16
                                                                 16ofof19
                                                                        19




DOLLARS($75,000.00)in compensatory damages.

                                     COUNT VIII — NEGLIGENCE
                               Robin Esposito v. Wal-Mart Realty Company

        62.     Plaintiff hereby incorporates paragraphs 1-61 as though full set forth herein

       63.      Defendant Realty, through their agents, servants and employees, owed a duty to

Plaintiff Esposito as well as all other business invitees, to maintain the premises in a reasonable safe

condition and protect Plaintiff and other invitees against injury caused by unreasonable risk, which

Plaintiff and others like her, by exercising ordinary care, would not discover.

       64.      Defendant Realty, through their agents, servants and employees, had a further duty

to inspect the floors to make certain that it was in good condition and did not present a danger to

business invitees of the establishment.

       65.      Defendant Realty, through their agents, servants and employees, knew or should

have known that the existing condition of water on the floor in a commonly traveled area would

pose a risk ofinjury to Plaintiff Esposito, as well as to other invitees ofthe establishment.

       66.      Defendant Realty, through their agents, servants and employees, breached its duty

to Plaintiff by:(a) failing to keep and maintain the premises in a safe and reasonable manner;(b)

failing to prudently observe and identify the existing condition and the danger it may cause;(c)

failing to post proper and legible notices, disclosures or disclaimers in the area adjacent to the

site ofthe accident; and (d) being otherwise careless, negligent and reckless.

       67.      As a direct and proximate result of this breach of duty on the part of Defendant

Realty, through its agents, servants and employees, Plaintiff Esposito was caused to suffer serious,

painful, disabling, and permanent bodily injuries in and about the head, body and limbs; has been

caused, and will be caused in the future, to suffer great physical pain, mental anguish and injuries

to her nerves and nervous system; has been caused, and will continue to be caused in the future,
       Case
        Case1:21-cv-01511-JMC
             1:21-cv-01511-JMC Document
                                Document1-2
                                         2 Filed
                                            Filed06/17/21
                                                  06/17/21 Page
                                                            Page17
                                                                 17ofof19
                                                                        19




to incur great medical expenses for the care and treatment of her injuries and wounds; has been

caused, and will continue to be caused in the future, to be precluded from engaging in and

attending to her normal employment, activities, duties and pursuits; has been caused, and will

continue to be caused in the future, to expend great sums of money for other expenses incidental

to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured, and

damaged, now and in the future indeterminately.

        68. Plaintiff Esposito further avers that none of her losses, damages or injuries is due to

any contributory negligence on her part.

        WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart.com USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart

Realty Company and Walmart Starco, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS($75,000.00) in compensatory damages.

                                      COUNT IX — NEGLIGENCE
                                  Robin Esposito v. Walmart Starco,Inc.

       69.     Plaintiff hereby incorporates paragraphs 1-68 as though full set forth herein

       70.      Defendant Starco, through their agents, servants and employees, owed a duty to

Plaintiff Esposito as well as all other business invitees, to maintain the premises in a reasonable safe

condition and protect Plaintiff and other invitees against injury caused by unreasonable risk, which

Plaintiff and others like her, by exercising ordinary care, would not discover.

       71.     Defendant Starco, through their agents, servants and employees, had a further duty

to inspect the floors to make certain that it was in good condition and did not present a danger to

business invitees ofthe establishment.

       72.     Defendant Starco, through their agents, servants and employees, knew or should
      Case
       Case1:21-cv-01511-JMC
            1:21-cv-01511-JMC Document
                               Document1-2
                                        2 Filed
                                           Filed06/17/21
                                                 06/17/21 Page
                                                           Page18
                                                                18ofof19
                                                                       19




have known that the existing condition of water on the floor in a commonly traveled area would

pose a risk of injury to Plaintiff Esposito, as well as to other invitees ofthe establishment.

        73.     Defendant Starco, through their agents, servants and employees, breached its duty

to Plaintiff by:(a)failing to keep and maintain the premises in a safe and reasonable manner;(b)

failing to prudently observe and identify the existing condition and the danger it may cause;(c)

failing to post proper and legible notices, disclosures or disclaimers in the area adjacent to the

site ofthe accident; and (d)being otherwise careless, negligent and reckless.

       74.      As a direct and proximate result of this breach of duty on the part of Defendant

Starco, through its agents, servants and employees, Plaintiff Esposito was caused to suffer serious,

painful, disabling, and permanent bodily injuries in and about the head, body and limbs; has been

caused, and will be caused in the future, to suffer great physical pain, mental anguish and injuries

to her nerves and nervous system; has been caused, and will continue to be caused in the future,

to incur great medical expenses for the care and treatment of her injuries and wounds; has been

caused, and will continue to be caused in the future, to be precluded from engaging in and

attending to her normal employment, activities, duties and pursuits; has been caused, and will

continue to be caused in the future, to expend great sums of money for other expenses incidental

to the damages arising out of the occurrence; and Plaintiff was otherwise hurt, injured, and

damaged,now and in the future indeterminately.

       75. Plaintiff Esposito further avers that none of her losses, damages or injuries is due to

any contributory negligence on her part.

       WHEREFORE, Plaintiff Robin Esposito demands judgment against Defendants Arbutus

Walmart Supercenter, Walmart Stores East, LP, Walmart, Inc., Walmart Associates, Inc., Walmart

Claims Services, Inc., Wal-Mart corn USA, LLC, Wal-Mart Real Estate Business Trust, Wal-Mart
     Case
      Case1:21-cv-01511-JMC
           1:21-cv-01511-JMC Document
                              Document1-2
                                       2 Filed
                                          Filed06/17/21
                                                06/17/21 Page
                                                          Page19
                                                               19ofof19
                                                                      19




Realty Company and Walmart Starco, LLC in excess of SEVENTY-FIVE THOUSAND

DOLLARS($75,000.00)in compensatory damages.

                                              Respectfully submitted,

                                              /iJ,91....ota Heide&
                                              Steven H. Heisler, Esquire
                                              CPF No.: 8812150283
                                              Law Office of Steven H. Heisler
                                              1011 N. Calvert Street
                                              Baltimore, MD 21202
                                              410-625-4878(Phone)
                                              410-659-7111 (Fax)
                                              sheisler(iDiniurylawvemd.corn
                                              Counselfor Plaintiff
